Citation Nr: 1536826	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In her July 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In February 2015, the Veteran was advised that her requested hearing had been scheduled for April 2015;  however, according to the Veterans Appeals Control and Locator System, she failed to appear for such hearing.  Therefore, her request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Sarcoidosis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest during service or within one year of the Veteran's discharge from service.

2.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service,.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, an April 2009 letter, sent prior to the November 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, in connection with her claim for service connection for a right knee disorder, the Veteran was afforded a VA examination to determine the nature and etiology of such disorder.  The Board finds that this examination and the accompanying opinion is adequate to decide this issue as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and physical examination with diagnostic testing.  The opinion considered all pertinent evidence of record, to include the Veteran's lay statements, and provided a complete rational supported by the medical evidence of record.  Furthermore, the opinion offered a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue of entitlement to service connection for a right knee disorder has been met.

The Board notes that the Veteran has not been afforded a VA examination in connection with her claim for service connection for sarcoidosis; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Veteran has simply claimed that there is no way to determine the onset of sarcoidosis and her in-service complaints of a swollen kneecap could have been the beginning of such disease.  She has further generally alleged that such is the result of her military service, to possibly include exposure to mold in the barracks.  However, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to sarcoidosis and, in her October 1987 Report of Medical History, the Veteran denied any shortness of breath problems.  Additionally, a chest X-ray, performed in connection with her discharge examination, revealed no active cardiopulmonary disease.  Furthermore, the Veteran has not alleged a continuity of symptomatology referable to her sarcoidosis and the record contains no competent evidence suggesting a causal relationship between her currently-diagnosed sarcoidosis and her military service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the Veteran's sarcoidosis may be related to active service such as to require an examination, even under the low threshold of McLendon.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as sarcoidosis or arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Sarcoidosis

The Veteran has contends that there is no way to determine the onset of sarcoidosis and her in-service complaints of a swollen kneecap could have been the beginning of such disease.  She has further generally alleged that such is the result of her military service, to possibly include exposure to mold in the barracks.  In this regard, she alleges that she was healthy prior to entering military service, and that, although sarcoidosis did not manifest within one year from discharge, there is no other possible cause of her disability.  See VA Form 9, July 2011.

The Veteran's service treatment records the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to sarcoidosis.  In this regard, the Board notes that, in June 1986, the Veteran complained of pressure on her chest and some difficulty breathing as a result of her flak vest.  The Veteran was given a profile against wearing the flak vest during physical training.  Her service treatment records are silent for any other pulmonary complaints.  At separation, in an October 1987 Report of Medical History, the Veteran denied shortness of breath difficulties or any other problems.  In connection with her separation examination, the Veteran was given a chest X-ray that found no evidence of an active cardiopulmonary disease, and her bones and soft tissue were normal.

Post-service treatment records and the Veteran's lay statements, with the exception of her July 2011 generic allegation that her in-service swollen kneecap may have been the beginning of sarcoidosis, which will be addressed further herein, reflect that she started experiencing problems many years after service.  The Board notes that, while the record contains conflicting evidence as to the specific time when the Veteran's condition had its onset, the record nevertheless reflect that her condition began many years after service.  

In this regard, on her claim for service connection, she indicated that her disability had its onset in July 2001.  See Veteran's Application for Compensation and/or Pension, March 2009.  Private treatment records dated from May 2003 onward indicate a "history of sarcoidosis status-post treatment with steroids," but they do not provide a specific time of when the condition began.  In a February 2010 statement, the Veteran stated that, during her service was not aware of the illness, and she was not diagnosed until 2001.  A VA treatment note from February 2010 notes that the Veteran had a history of sarcoidosis for the last five or six years.  In this regard, the Veteran stated that she developed skin lesions, arthralgis, visual changes, and dysphagia approximately five to six years ago, and that her lungs were involved.  She was diagnosed with sarcoidosis and was treated with steroids.  A VA treatment record from May 2011 states that the Veteran was diagnosed with sarcoidosis after an open lung biopsy after she was hospitalized for anorexia and diffuse joint pain.  None of the Veteran's private or VA treatment records indicate or opine as to the etiology of her sarcoidosis.  In her July 2011 substantive appeal, the Veteran reported that the sarcoid came in the form of lupus with red blotches on her legs, which then progressed to her joints and, within 3 years, her entire body was affected.   

Therefore, the Board finds that the Veteran's sarcoidosis did not manifest during service or within one year of her service discharge.  Furthermore, there is no evidence of record showing that the Veteran experienced a continuity of symptomatology related to sarcoidosis following service.  In fact, the record shows that the Veteran did not start receiving treatment for her condition until 2001 at the earliest.  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F3d. 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that her sarcoidosis manifested in service and that she experienced a continuity of symptoms thereafter.  As such, the Board finds that presumptive service connection is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Significantly, there is also no competent, probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's sarcoidosis.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor her representative have intimated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's sarcoidosis and her military service, and the Veteran's mere conclusory generalized statement that a service event or illness caused her current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra; McLendon, supra.

In this regard, the Board notes the Veteran's contention that her sarcoidosis is related to her military service.  Specifically, she alleges that, since she suffered no problems prior to her military service, her sarcoidosis must be related to her military service.  Additionally, the Veteran states that, while stationed in Germany, she was housed in a barracks that was old and filled with mold, and that "could also have a role" in her disability.  Additionally, as noted previously, she has generally alleged that her in-service swollen kneecap may have been the beginning of sarcoidosis.  Lay witnesses are competent to provide testimony or statements concerning symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.

In this case, the Board finds that the question regarding the potential relationship between the Veteran's sarcoidosis and any instance of her service, to include her complaints of a swollen kneecap and possible exposure to mold in the barracks, to be complex in nature.  Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the diagnosis, to include recognition of the early signs, of sarcoidosis and the etiology of such disease involve the administration and interpretation of specialized diagnostic testing, and knowledge of the immune system.  As such, the determination of the diagnosis, to include the early signs, and etiology of her sarcoidosis requires a specialized understanding of the medical nature and pathology of sarcoidosis, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the question of the etiology of her sarcoidosis may not be addressed by lay evidence, and the Veteran's opinions are non-probative evidence.

In connection with her claim, the Veteran submitted an article discussing the nature and etiology of sarcoidosis.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted by the Veteran is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  Furthermore, the article does not indicate a relationship between the Veteran's military service and her currently-diagnosed sarcoidosis, and it does not lend support to the Veteran's contention that sarcoidosis first manifested as a swollen kneecap or could have been a result of mold exposure.  Therefore, the article is not considered evidence sufficient to support the grant of service connection for sarcoidosis, and it does not trigger VA's duty to provide an examination.

Therefore, based on the foregoing, the Board finds that service connection for sarcoidosis is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sarcoidosis.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Right Knee Disorder

The Veteran contends that her current right knee disorder is the result of her military service.  Specifically, she states that her knee has bothered her since her military service and that it has progressively worsened.  She stated that, although she did not seek treatment for her right knee sprain for a number of years following service, she treated the problem with over-the-counter medications until the pain became unbearable.  See VA Examination, September 2009; Notice of Disagreement, February 2010.

The Veteran's service treatment records reflect, in November 1984, she complained of fallen arches and that her knee cap was swollen (there is no indication as to which kneecap she was referring) and that this problem had been going on for two weeks.  The record noted that she had not sustained any trauma within the last 72 hours, and that she had not experienced pain for three weeks or more.  The Veteran was diagnosed with pes planus (flat feet) and arch supports were ordered.  During her September 2009 VA examination, the Veteran stated that the swelling lasted for a few days and that it spontaneously subsided with no further treatment.  Her service treatment records are silent for any other complaints associated with her right knee.  In an October 1987 Report of Medical History completed in anticipation of separation from military service, the Veteran stated that she was in good health, and that she was not experiencing any swollen or painful joints.  Her October 1987 discharge examination reflect that her lower extremities were normal upon clinical evaluation.  

The Veteran's private treatment records are silent for any complaints related to her right knee.  A private treatment record from May 2003 noted that, upon examination, the Veteran displayed full range of motion in her knee and other joints, and that there were no deformities found.  A private treatment record from December 2007 notes that, upon examination, the Veteran musculoskeletal system displayed adequate strength in both her upper and lower extremities.  The Veteran's private physician noted that she had full range of motion in all of her extremities and that both knees were able to flex and extend without any significant crepitus or laxity.

A VA treatment record from May 2011 notes the Veteran's complaint of bilateral knee pain, and duration of the pain was described as chronic in that it had been present for six months or more.  The Veteran indicated that she did not have a problem with falling.  An August 2011 VA treatment records notes the Veteran's complaint of bilateral knee pain, and that she has been taking over-the-counter medication to deal with the pain.

In connection with her claim for service connection, the Veteran was afforded a VA examination in September 2009.  At such time, chronic right knee sprain was diagnosed.  The Veteran stated that she began to experience intermittent pain over the years without any apparent injury to the knee, and that those instances of pain have become more frequent recently.  She stated that she never sought treatment for the condition.  The Veteran stated that the pain in her knee was exacerbated by squatting, kneeling, and prolonged walking.  She stated that she takes over-the-counter medication to deal with the problem.  After reviewing the record, the examiner opined that the Veteran's chronic right knee sprain was less likely than not related to her military service.  In support of this opinion, the examiner noted that, while the Veteran's November 1984 service treatment record noted swelling, it did not indicate that the Veteran was suffering from pain.  Thereafter, her service treatment records were silent for any more complaints related to her knee.  Additionally, the examiner noted that the Veteran post-service treatment records were silent for any complaints related to her knee until she filed her claim for service connection.

Initially, the Board notes that the Veteran does not have a "chronic" disease as defined in 38 C.F.R. § 3.309(a), such as arthritis.  Thus, service connection based on a continuity of knee symptomatology alone cannot be granted.  See Walker, supra.  However, the Board has considered whether such statements, as well as those placing the onset of her right knee pain during service, is sufficient to support her claim on a direct basis.  

In this regard, the Veteran has stated on multiple occasions that she had right knee pain during service and has had problems with her knee since service.  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  In this case, the Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with her right knee to lack credibility as they are inconsistent with other evidence of record, to specifically include her denial of swollen and painful joints at the time of her October 1987 separation examination and the private treatment records that reflect no complaints concerning her right knee in May 2003 and December 2007 when examined.  In this regard, the Veteran's separation examination report is highly probative as to her condition at the time of her release from active duty, as it was generated with the specific purpose of ascertaining her then-physical condition.  Furthermore, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Additionally, while the Veteran stated that she suffered an in-service injury in her November 2009 Notice of Disagreement, the Veteran has never described the nature of the injury, and her service treatment records do not reflect an injury; rather, there is only a notation of knee swelling which, according to the Veteran during her September 2009 VA examination, resolved on its own.  Consequently, the Board finds the Veteran's statement concerning an in-service injury to be not credible and, therefore, not probative.

Conversely, the Board finds the VA examiner's opinion to be the most probative evidence of record pertaining to whether the Veteran's chronic right knee sprain is related to her military service.  In this regard, the examiner's opinion is predicated on an interview with the Veteran; a review of the record, to include her service treatment records and private treatment records; and a physical examination with diagnostic testing.  The opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the September 2009 VA examiner's opinion.

While the Veteran contends that her chronic right knee strain is related to her military service, she is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation of disorders of the knee involved a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination of the etiology of her chronic right knee strain requires a specialized understanding of the medical nature and pathology of a chronic right knee strain , which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, the Veteran's opinion is afforded no probative value.

Moreover, the Veteran has offered only conclusory statements regarding the relationship between her military service and her chronic knee sprain.  In contrast, the VA examination took into consideration all the relevant facts in providing an opinion, to include the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements regarding the onset and continuity of symptoms of her right knee sprain.  Therefore, the Board finds that the September 2009 VA examiner's opinion is the only probative evidence of record addressing the relationship between the Veteran's current chronic right knee sprain and her military service.

Therefore, based on the foregoing, the Board finds that service connection for a right knee disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sarcoidosis.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sarcoidosis is denied.

Service connection for a right knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


